Exhibit 10.7




EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and effective as of the 1st
day of October, 2018 (the “Effective Date”), by and between Hillenbrand, Inc.,
an Indiana corporation (the “Company”), and Kimberly K. Ryan (“Executive”). Each
of the Company and Executive is sometimes referred to below as a “Party” and
together they are the “Parties.” The Company’s direct and remote parent and
subsidiary companies, and those companies under common control with the Company,
as constituted from time to time, are referred to below as its “affiliated
companies.”
RECITALS


The Parties have agreed that as of the Effective Date the Company will continue
to employ Executive in an executive capacity in accordance with the terms of
this Agreement and that this Agreement will supercede and replace Executive’s
existing Employment Agreement with Batesville Services, Inc., dated as of March
31, 2011 (the “Prior Agreement”). This Agreement is made to document certain of
the terms and conditions of such employment relationship.


AGREEMENTS


NOW, THEREFORE, the Parties, intending to be legally bound, agree as follows:
1.
Employment. The Company will continue to employ Executive on an at-will
employment basis commencing on the Effective Date. Executive accepts employment
by the Company on that basis.

2.
Position and Duties. Executive’s position and title will initially be as the
Company’s Senior Vice President and President of Coperion GmbH. Executive agrees
to perform all duties and accept all responsibilities incidental to that
position (or any other position in which Executive may be employed) or as may be
assigned to Executive. Executive’s position and duties may include being
employed by, serving as an officer or director of, and providing services to or
for, one or more of the Company’s affiliated companies, as directed by the
Company. Executive is instructed by the Company, and agrees, not to perform any
duties or engage in any activities that would conflict with any potential
post-employment obligations to any prior employers.

3.
Efforts and Loyalty. During the term of Executive’s employment under this
Agreement, Executive agrees to use Executive’s reasonable best efforts in the
conduct of the Company’s business endeavors entrusted to Executive and agrees to
devote substantially all of Executive’s working time and efforts, attention and
energy to the discharge of the duties and responsibilities of Executive to and
for the Company. Executive agrees not to engage in any other activities that
interfere with Executive’s performance under this Agreement and agrees not to
work in any capacity for any other business or enterprise without first
obtaining the Company’s written consent thereto.

4.
Compensation. Commencing on the Effective Date, for all services rendered by
Executive to or for the Company or its affiliated companies, Executive shall be
paid as follows:

(a)
A base salary at an initial annual rate of $489,249.81, less withholdings and
deductions;

(b)
Incentive compensation, payable solely at the discretion of the Company (and
subject to repayment in full or in part in the event of a restatement of the
Company’s financial statements in accordance with any applicable policy, law or
agreement); and

(c)
Such additional compensation, benefits and perquisites as the Company may from
time to time deem appropriate.

5.
Changes to Compensation. Subject to Section 10 below, the Company reserves the
right to, and Executive agrees that the Company may, make changes to Executive’s
compensation from time to






--------------------------------------------------------------------------------

Exhibit 10.7


time in the Company’s sole discretion, including, but not limited to, modifying
or eliminating a compensation component; provided, however, that Executive shall
be and shall remain entitled to participate in all benefit plans and programs
maintained by the Company in its sole discretion from time to time on the same
basis as other peer-level officers.
6.
Restrictions; Defense and Indemnification. Executive represents and warrants to
the Company that Executive is not a party to or bound by any noncompetition or
other agreement, with any former employer or otherwise, that limits or restricts
in any manner Executive’s right, as an employee or in any other capacity, to be
employed by or provide advice or services to, any person or entity. Executive
further represents and warrants that Executive does not have or possess any
non-public, confidential information of or relating to any business or
enterprise (other than the Company or its affiliated companies). Executive
agrees to defend and indemnify the Company from and against any loss or expense
suffered or incurred by the Company or any of its affiliated companies as a
result of an inaccuracy or breach of any of Executive’s representations,
warranties or agreements made in this Section 6, or any breach by Executive of
any post-employment obligations to any prior employer.

7.
Termination Without Cause. The Company may terminate the employment relationship
between Executive and the Company at any time, without Cause for doing so, upon
written notice of termination given to Executive, effective as of a date
specified by the Company that is on or after the date of such notice. In such
event, Executive shall be entitled to all compensation, benefits, and
perquisites paid or accrued as of the date of termination and shall also be
entitled to receive severance compensation and benefits in accordance with the
provisions of Section 12.

8.
Termination With Cause. Executive’s employment may be terminated by the Company
at any time with “Cause” for doing so upon written notice of termination to
Executive specifying the date of termination and the factual circumstances
constituting “Cause” for such termination. For purposes of this Agreement, the
Company will have “Cause” to terminate Executive’s employment if Executive has:

(a)
Acted with gross neglect or willful misconduct in the discharge of Executive’s
duties and responsibilities or refused to follow or comply with the lawful
direction of the Company or the terms and conditions of this Agreement, provided
such refusal is not based primarily on Executive’s good faith compliance with
applicable legal or ethical standards; or

(b)
Acquiesced or participated in any conduct that is dishonest, fraudulent, illegal
(at the felony level), unethical, involves moral turpitude or is otherwise
illegal and involves conduct that has the potential, in the Company’s reasonable
opinion, to cause the Company, its officers or its directors embarrassment or
ridicule; or

(c)
Violated a material requirement of any Company policy or procedure, or policy or
procedure of an affiliated company that applies to Executive; or

(d)
Disclosed without proper authorization any trade secrets or other confidential
information of the Company or any of its affiliated companies; or

(e)
Engaged in any act that, in the reasonable opinion of the Company, is contrary
to its best interests or would hold the Company, its officers or directors up to
probable civil or criminal liability, provided that, if Executive acts in good
faith in compliance with applicable legal or ethical standards, such actions
shall not be grounds for termination for Cause.

Upon the termination of Executive’s employment for Cause, Executive shall only
be entitled to such compensation, benefits, and perquisites that have been paid
or accrued as of the effective date of termination. To the extent any violation
of this Section is capable of being promptly cured by Executive (or cured within
a reasonable period to the Company’s satisfaction), the Company agrees to
provide Executive with a reasonable opportunity to so cure such defect. Absent
written mutual agreement otherwise, the Parties agree in advance that it is not
possible for Executive to cure any violations of sub-paragraph (b) or (d) and,
therefore, no opportunity for cure need be provided in those circumstances.





--------------------------------------------------------------------------------

Exhibit 10.7


9.
Termination Without Good Reason. Executive may terminate the employment
relationship between Executive and the Company at any time, without Good Reason
for doing so, upon sixty (60) days’ advance written notice of such termination
given to the Company. In such event, Executive shall only be entitled to such
compensation, benefits and perquisites that have been paid or accrued as of the
effective date of termination.

10.
Termination With Good Reason. Executive may terminate the employment
relationship between Executive and the Company with “Good Reason” for doing so
by following the process provided below in this Section. For such purpose, “Good
Reason” means:

(a)
A material reduction in Executive’s then-current base annual salary, except to
the extent that such reduction is accompanied by a corresponding increase in
another form of compensation;

(b)
Failure to provide Executive the same benefits and perquisites that are provided
to other peer-level officers;

(c)
Relocation of Executive’s principal location of work to any location that is in
excess of 100 miles from the Company’s then-existing corporate headquarters;

(d)
A material diminution in Executive’s authority, duties or responsibilities; or

(e)
Any action or inaction that constitutes a material breach of this Agreement by
the Company.

In order for Executive to initiate the process of terminating the employment
relationship for Good Reason, Executive must first provide written notice to the
Company of Executive’s intent to terminate for Good Reason, and in such notice
Executive must describe in reasonable detail the event or circumstance that
Executive believes constitutes Good Reason for such termination of employment.
That notice must be received by the Company within 90 days after the initial
occurrence of such “Good Reason” event or circumstance described by Executive in
the notice in order for the notice to be effective under this Section. The
Company shall then have 30 days following the receipt of such notice in which to
remedy or cure such event or circumstance so that Good Reason no longer exists
for Executive to terminate the employment relationship. If the Company does not
remedy or cure such event or circumstance within such 30-day cure period,
Executive may then terminate the employment relationship by written notice of
termination for Good Reason received by the Company within 60 days after the end
of the above 30-day cure period, again describing in reasonable detail in such
notice the event or circumstance relied on by Executive as constituting Good
Reason for such termination. Notice of termination received by the Company after
such 60-day period will not be effective under this Section. In the event
Executive’s employment is terminated by Executive for Good Reason in accordance
with this Section, Executive shall be entitled to all compensation, benefits and
perquisites paid or accrued as of the date of termination and shall also be
entitled to receive severance compensation and benefits in accordance with the
provisions of Section 12.


11.
Termination Due to Death or Disability. In the event Executive dies or suffers a
disability (as defined below) during the term of employment, this Agreement
shall automatically be terminated on the date of such death or may be terminated
on account of such disability by the Company by written notice to Executive
specifying the date of termination. For purposes of this Agreement, Executive
shall be considered to have suffered a “disability” upon a determination by the
Company, or an admission by Executive, that Executive cannot perform the
essential functions of Executive’s position as a result of physical or mental
incapacity and the occurrence of one or more of the following events:

(a)
Executive becomes eligible for or receives any benefits pursuant to any
disability insurance policy as a result of a determination under such policy
that Executive is permanently disabled;

(b)
Executive becomes eligible for or receives any disability benefits under the
Social Security Act; or






--------------------------------------------------------------------------------

Exhibit 10.7


(c)
A good faith determination by the Company that Executive is and will likely
remain unable to perform the essential functions of Executive’s duties or
responsibilities hereunder on a full-time basis, with or without reasonable
accommodation, as a result of any mental or physical impairment.

In the event of the termination of Executive’s employment on account of death or
disability, Executive shall be entitled only to such compensation, benefits and
perquisites as shall have been paid or accrued as of the date of such
termination.
12.
Severance Compensation and Benefits. In the event that (a) Executive’s
employment is either terminated by the Company without Cause under Section 7 or
by Executive for Good Reason under Section 10, and (b) Executive is not entitled
to any severance or similar compensation or benefits under a “Change in Control”
or similar agreement in connection with the termination of Executive’s
employment relationship, and (c) Executive executes and delivers to the Company,
within twenty-one (21) days (or such longer period required by law if
applicable) after termination of Executive’s employment relationship, and does
not revoke, a written Release (as defined below), then, except as provided below
in this Section 12 and subject to the terms of this Agreement and the
aforementioned Release, Executive shall be entitled to receive the following:

(a)
Severance compensation (“Severance Pay”) equal to twelve (12) months of
Executive’s base salary (based upon Executive’s base salary at the time of
termination of employment and subject to required tax or other withholdings)
payable to Executive in a lump sum within thirty (30) days after the date on
which Executive’s employment is terminated; provided, that notwithstanding the
foregoing: (i) if the termination of Executive’s employment occurs during
November or December, the commencement of Severance Pay payable to Executive
shall not occur prior to January 1 of the following year, and (ii) if Executive
is a “specified employee” under Section 409A of the Internal Revenue Code of
1986, as amended, or any successor law (the “Code”), then any portion of the
Severance Pay that is not exempt from Section 409A, and that would otherwise be
payable to Executive during the first six (6) months following the termination
of Executive’s employment, shall not be paid to Executive until the ten (10)
business day period immediately following the expiration of such six (6) month
period.

(b)
If Executive timely elects in the proper form, pursuant to the Consolidated
Budget Reconciliation Act (“COBRA”), to continue health care coverage for
Executive and/or Executive’s dependents under the health plan in which Executive
had coverage at the time of the termination of Executive’s employment, and if
Executive continues paying the premiums for such COBRA coverage (subject to any
COBRA premium subsidy Executive is eligible for under the American Recovery and
Reinvestment Act of 2009 or similar law), then the Company will reimburse to
Executive monthly (as taxable income to Executive) an amount that is not less
than the dollar amount of health care premiums that the Company and its
affiliated companies were paying on behalf of Executive and/or Executive’s
dependents immediately prior to the termination of Executive’s employment, such
premium reimbursements to continue until the earlier of (i) the date that is
twelve (12) months after Executive’s employment is terminated, or (ii) the date
as of which Executive ceases to carry COBRA continuation health care coverage
following Executive’s termination of employment.

(c)
Limited out-placement counseling with a company of the Company’s choice,
provided that Executive commences participation in such counseling immediately
following termination of employment, for a period of up to twelve (12) months
following the termination of Executive’s employment.

In order to receive the foregoing severance compensation and benefits, Executive
must execute and not revoke a release, in a form acceptable to the Company, of
any and all claims against the Company





--------------------------------------------------------------------------------

Exhibit 10.7


and its affiliated companies and all related parties with respect to all matters
arising out of Executive’s employment by the Company or any of its affiliated
companies and the termination thereof (other than claims for any entitlements
under the terms of this Agreement or under any plans or programs of the Company
or any of its affiliated companies under which Executive has accrued and is due
a benefit) (a “Release”).
The Company and Executive mutually acknowledge and agree that payment of the
foregoing severance compensation and benefits may be adjusted, from a timing
standpoint or in the form or manner of payment, as necessary to comply with
(avoid adverse tax consequences under) Section 409A or other applicable
provisions of the Code.
13.
Confidential Information; Company Property. Executive acknowledges that, by
reason of Executive’s employment by the Company and/or any of its affiliated
companies, Executive has had and/or will have access to confidential information
of the Company and its affiliated companies, including, without limitation,
information and knowledge pertaining to business strategies, financial
performance, products, inventions, discoveries, improvements, innovations,
designs, ideas, trade secrets, proprietary information, manufacturing,
packaging, advertising, distribution and sales methods, customer and client
lists, and relationships among and between the Company and its affiliated
companies and their respective dealers, distributors, sales representatives,
wholesalers, customers, clients, suppliers and others who have business dealings
with them (“Confidential Information”). Executive also acknowledges that such
Confidential Information is a valuable and unique asset of the Company and its
affiliated companies. Executive promises that, both during and at all times
after the period during which Executive is employed by the Company or any of its
affiliated companies, Executive will not disclose any such Confidential
Information to any person or entity or use any such Confidential Information for
the benefit of Executive or any other person or entity, except (a) as
Executive’s duties as an employee of the Company so require, (b) with the prior
written authorization of the Company, or (c) as may be authorized by law. In
this regard, and in order to comply with Executive’s obligations regarding the
non-use and non-disclosure of Confidential Information, Executive promises that
Executive will not provide advice or services to any person or entity, in any
capacity whatsoever, if the Confidential Information possessed by Executive
would be useful or of benefit to such person or entity in competing against the
Company or any of its affiliated entities or otherwise. The provisions in this
Section and this Agreement regarding “Confidential Information” are intended to
be supplemental and in addition to, and are not intended to be in lieu or in any
way a limitation of, the protections afforded by, and remedies for misuse or
misappropriation available under, applicable law regarding the trade secrets of
the Company and its affiliated companies.

Executive shall not remove any property or information of Company or its
affiliated companies from the Company’s premises, except in discharge of
Executive’s duties or when otherwise authorized by the Company. Executive shall
return all of the Company’s or its affiliated companies’ property and
information within seven (7) days following the cessation of Executive’s
employment for any reason. Upon request by the Company, Executive shall certify
in writing that all copies of information subject to this Agreement located on
Executive’s computers or other electronic storage devices have been permanently
deleted; provided, that Executive may retain copies of Executive’s personnel
file and documents relating to employee benefit programs or insurance plans
applicable to Executive and income records to the extent necessary for Executive
to prepare individual tax returns.
Nothing in this Agreement prohibits Executive from reporting possible violations
of federal, state, or local laws or regulations to any governmental agency or
entity, including, but not limited to, the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or from
making other disclosures (including, but not limited to, providing





--------------------------------------------------------------------------------

Exhibit 10.7


documents or other information) that are protected under the whistleblower
provisions of federal law or regulation. Executive does not need the prior
authorization of Company to make any such reports or disclosures, and Executive
is not required to notify Company that Executive has made such reports or
disclosures. Executive also is not limited in Executive’s right to receive an
award for information provided to any government agency or entity.
As provided by federal law (18 U.S.C. § 1833), Executive understands that
Executive will not be held criminally or civilly liable under any federal or
state trade secret law for Executive’s disclosure of a trade secret that is made
by Executive: (a) in confidence to a federal, state, or local government
official, either directly or indirectly, or to any attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (b) in a
complaint or other document filed by Executive in a lawsuit or other proceeding,
on the condition that such filing is made under seal.
14.
Non-Competition. Executive promises that, during the period that Executive is
employed by the Company or any of its affiliated companies and for twelve (12)
months thereafter, Executive will not, unless acting as an employee of the
Company or any of its affiliated companies or with the prior written consent of
the Company, directly or indirectly, own, manage, operate, finance, join,
control or participate in the ownership, management, operation, financing or
control of, or be connected in a competitive capacity as an officer, director,
employee, partner, principal, agent, representative, consultant or otherwise
with, or use or permit Executive’s name to be used in connection with, any
business or enterprise that (a) is engaged in the business of designing,
engineering, manufacturing, marketing, selling or distributing any products or
services that compete with, or are a functional equivalent of or alternative
for, any of the products or services designed, engineered, manufactured,
marketed, sold or distributed by the Company or any of its affiliated companies
within the year prior to the termination of Executive’s employment or that the
Company or any of its affiliated companies are about to so do at the time of
such termination of employment (the “Competing Products”), and (b) is engaged in
any such activities within any state of the United States or the District of
Columbia or any other country in which the Company or any of its affiliated
companies engages in or is about to engage in any of such activities.

15.
No Solicitation. Executive promises that, during the period that Executive is
employed by the Company or any of its affiliated companies and for twelve (12)
months thereafter, Executive will not, unless acting as an employee of the
Company or any of its affiliated companies or with the prior written consent of
the Company, (i) call on or solicit, either directly or indirectly, for any
purposes involving the designing, engineering, manufacturing, marketing,
selling, purchasing or distributing of any Competing Products, any person, firm,
corporation or other entity who or which is or had been, at the time of or
within two years prior to the termination of Executive’s employment by the
Company, a customer of the Company or any of its affiliated companies, or (ii)
knowingly solicit for employment, or otherwise for the providing of advice or
services, any person who is an employee of the Company or any of its affiliated
companies or who was such an employee within six (6) months prior to Executive’s
termination of employment.

16.
Addition to Restricted Period. In the event Executive breaches any of
Executive’s obligations under Sections 14 or 15, then the period of time during
which such provision is to remain in effect following the termination of
Executive’s employment shall be increased by the same amount of time that
Executive was in breach thereof.

17.
Survival of Restrictive Covenants. The obligations of Executive under Sections
13, 14 and 15 shall survive the termination of this Agreement and the
termination of Executive’s employment for any reason, including without
limitation a termination of such employment by the Company without Cause or a
termination by Executive for Good Reason. A breach by the Company of any
contractual, statutory or other obligation to Executive shall not excuse
compliance with or terminate Executive’s






--------------------------------------------------------------------------------

Exhibit 10.7


obligations under those Sections or otherwise provide a defense to or preclude
the Company from seeking injunctive or other relief in the event of a breach or
threatened breach of those obligations by Executive.
18.
Enforcement/Injunctive Relief. Executive and the Company stipulate and agree
that it would be difficult to measure any damages to the Company or any of its
affiliated companies resulting from a breach of any of the provisions of
Sections 13, 14 or 15, but that the potential for damages in such event would be
great, incalculable and irremediable, and that monetary damages alone would be
an inadequate remedy. Accordingly, Executive agrees that the Company shall be
entitled to immediate injunctive relief against such breach, or threatened
breach, in any court having jurisdiction, and Executive waives the right in any
proceeding to enforce this Agreement by the Company or any of its affiliated
companies to assert as a matter of defense or otherwise that the Company or any
of its affiliated companies has an adequate remedy at law or has not been or
will not be irreparably harmed by a breach or threatened breach by Executive of
any of such provisions. The remedies described above shall not be the exclusive
remedies, and the Company may seek any other remedy available to it either in
law or in equity, including, by way of example only, statutory remedies for
misappropriation of trade secrets, and including the recovery of compensatory or
punitive damages. The prevailing Party, in addition to any other award in its
favor, shall be entitled to recover its attorneys’ fees and other costs of
litigation from the non-prevailing Party in any action brought to enforce the
provisions of Sections 13, 14 or 15.

19.
Reasonableness and Judicial Modification of Restrictions. Executive acknowledges
and agrees that the terms of the restrictions on Executive in Sections 13, 14
and 15 are fair and reasonable, are not unreasonably broad in scope, are
reasonably necessary to protect the property and other interests of the Company
and the affiliated companies, and will not prevent Executive from obtaining
other suitable employment in the event Executive’s employment with the Company
terminates. Nevertheless, if the scope of any provision contained in Sections
13, 14 or 15 is deemed by any court having jurisdiction to be too broad to
permit enforcement of such provision to its fullest extent, then such provision
shall nevertheless be enforced to the maximum extent permitted by applicable
law, and the Company and Executive each hereby request any such court to
judicially modify any such provision accordingly, and each consent to such
judicial modification, in any proceeding brought to enforce such provision.

20.
Company Modification of Restrictions. The Company may at any time and from time
to time during or after the term of Executive’s employment by the Company, on
its own initiative and without the necessity of obtaining any consent from or
agreement of Executive with respect thereto, modify any of the provisions of
Sections 13, 14 or 15 that restrict Executive’s actions or rights in whatever
manner the Company chooses if such modification makes the provision in question
less restrictive or burdensome as to Executive’s actions or rights than it was
prior to modification. Any such modification will be effective immediately upon
the Company’s giving written notice to Executive thereof (including the precise
wording changes made).

21.
Publicly Traded Stock. The provisions of Section 14 shall not prohibit Executive
from owning not more than one percent (1%) of the outstanding stock or other
corporate security of a company that is traded or quoted on a national
securities exchange or national market system.

22.
Waiver of Jury Trials. Notwithstanding any right to a jury trial for any claims,
Executive and the Company each waive any such right to a jury trial, and agree
that any claim of any type in connection with Executive’s employment by the
Company or any of its affiliated companies (including but not limited to
employment discrimination litigation, wage litigation, defamation, or any other
claim) filed in any court will be tried, if at all, without a jury.

23.
Choice of Forum; Consent to Jurisdiction. Any claim or action brought by
Executive against the Company or any of its affiliated companies that arises
under or relates to this Agreement or is in any way in connection with the
employment of Executive by the Company or any of its affiliated






--------------------------------------------------------------------------------

Exhibit 10.7


companies, or the termination thereof, must be brought and maintained only in a
court sitting in either (a) Marion County, Indiana, or Ripley County, Indiana,
or, if in a federal court, the United States District Court for the Southern
District of Indiana, Indianapolis Division, or (b) the state in which the
Company is incorporated or maintains its principal office at the time of the
claim or action. Executive consents to the personal jurisdiction of any such
court over Executive with respect to any claim or action brought against
Executive by the Company or any of its affiliated companies arising under or
relating to this Agreement or in any way in connection with Executive’s
employment by the Company or any of its affiliated companies, or the termination
thereof.
24.
Choice of Law. This Agreement shall be deemed to have been made in the State of
Indiana, and shall be interpreted, construed and enforced in accordance with the
laws of that State without regard to the choice of law provisions thereof.

25.
Severability. The Parties agree that each and every paragraph, sentence, clause,
term and provision of this Agreement is severable and that, in the event any
portion of this Agreement is adjudged to be invalid or unenforceable, the
remaining portions thereof shall remain in effect and be enforced to the fullest
extent permitted by law.

26.
Assignment. The rights and obligations of the Company under this Agreement shall
inure to its benefit, as well as the benefit of its successor and affiliated
companies, and shall be binding upon the successors and assigns of the Company.
This Agreement, being personal to Executive, cannot be assigned by Executive,
but Executive’s personal representative shall be bound by all its terms and
conditions.

27.
Notices. Except as otherwise specifically provided or permitted elsewhere in
this Agreement, any notice required or permitted to be given hereunder shall be
sufficient and deemed to have been given if in writing and either hand delivered
(in person or by a recognized courier or delivery service) or mailed by
certified or registered U.S. Mail, return receipt requested, addressed to
Executive at the last known residence address of Executive on the Company’s
records or to the Company at its principal office address with an additional
copy mailed by regular mail to the Office of the General Counsel of Hillenbrand,
Inc., One Batesville Boulevard, Batesville, Indiana 47006. This Section is not
intended to modify any requirement elsewhere in this Agreement that a notice
must be received by a Party (“giving” notice is not the equivalent of “receipt”
of notice when receipt is expressly required or specified).

28.
Amendments and Waivers. Except as specifically provided herein, any
modification, amendment, extension or waiver of this Agreement or any provision
hereof must be in writing and must be signed by both Parties or, in the case of
a waiver, signed by the Party charged with making such waiver. The waiver by the
Company or Executive of a breach of any provision of this Agreement shall not be
construed as a waiver of any subsequent breach.

29.
Employee Manuals, Policies, Etc. Notwithstanding anything in this Agreement to
the contrary, the Company and its affiliated companies shall have the right from
time to time to adopt, modify or amend and maintain in full force and effect any
employee manuals, policies or procedures applicable to employees generally
(including Executive) and any such adoption, modification or amendment shall be
in force and effect without it being considered an amendment or modification of
this Agreement.

30.
Enforcement by Affiliated Companies. The affiliated companies of the Company are
intended to be third party beneficiaries with respect to the provisions of
Sections 13-28, both inclusive, to the extent relevant to them, and such
Sections shall extend to and may be enforced by any of such affiliated companies
in their own names or by the Company on their behalf.

31.
Integration. This Agreement supersedes and replaces any prior employment
agreement or similar oral or written agreements or understandings between
Executive and the Company or any of its affiliated companies in respect of the
matters addressed hereby, including but not limited to the Prior Agreement,
which shall no longer be in effect.






--------------------------------------------------------------------------------

Exhibit 10.7




[remainder of page intentionally left blank]




IN WITNESS WHEREOF, the Parties have signed this Agreement as of the day and
year first above written, to be effective as of the Effective Date.


HILLENBRAND, INC.


By:    /s/ Glennis A. Williams            
Name:    Glennis A. Williams
Title:    Senior Vice President,
Chief Human Resources Officer


EXECUTIVE
/s/ Kimberly K. Ryan                        Kimberly K. Ryan











